DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10,12,14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanley (5,806,925).  Hanley shows the use of a waterproof or liquid impervious (via the lower layer (12) seat protector (2) having a head rest engaging member (6) an upper and lower surface (4) with an upper and lower portion for engaging the head rest area, backrest and seating portion of a seat.  Hanley discloses the headrest engaging member is formed from a fabric or net material (a mesh (14)) that has elastic characteristic to allow the seat protector to conform (via gripping and snugging) to different backrests (see col. 4 lines 13-17) and that the seat protector can be packed up allows it to be rolled up (Fig. 3 and col. 5 lines 43-45).   Regarding claim 4, the seat protector is comprised of pre-laminated sheets which may be attached without seams (see col. 4 lines 35-37).  Regarding claim 5, the seat protector has an attachment member (a rubbery backing that provides a non-slip contact) to keep the seat protector in place (col. 5 lines 13-15).  Regarding claim 10, the seat protector has an elastomeric layer (12) and a fabric layer (8) being disposed thereon.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley.  Hanley has disclosed that the fabric layer may be formed from any type of suitable material (col . 4 lines 50-55).  Hanley shows all of the teachings of the claimed invention except the use of neoprene fabric for the fabric layer.  It would have been obvious to one of ordinary skill in the art to try various materials which would encompass neoprene fabric for the fabric layer.  See KSR.  Furthermore, the method steps as recited would have been incorporated within the use of the invention as taught by Hanley.  
Claim(s) 1-4, 12, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (2015/0283930) in view of Hanley.  Dayton shows the use of a waterproof or liquid impervious seat protector (10) having a head rest engaging member a lower surface with an upper and lower portion for engaging the head rest area, backrest and seating portion of a seat.  The head rest engaging member includes a pocket (20) for receiving a head rest therein.  The head rest engaging member has a top end connected to the mat and a bottom end unattached as shown in Fig. 3.  Dayton shows all of the teachings except the headrest engaging member formed from a fabric or net material that forms the pocket that elastically contacts around or grip a head rest.  Hanley discloses a headrest engaging member (6) formed from a fabric or net material (a mesh(14)) that has elastic characteristic to allow the seat protector to conform (via gripping and .  
Claim 5-6, 14-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Hanley and further in view of Sparks (6,648,410).  Dayton in view of Hanley show all of the teachings of the claimed invention except the use of attachment members that attach the seat protector and hold the seat protector in rolled configuration along with elastic loops as the attachment members.  Sparks shows the conventional use of attachment members (24a, 26a) that hold a seat protector (10a) in place on a seat (Fig. 1) and in a rolled configuration (Fig. 7).  Regarding claim 16, Sparks shows the use of elastic loops (30a, 32a) as attachment members for a mat.  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the seat protector of Dayton in view of Hanley with the attachment members and elastic loops as taught by Sparks in order to fit about different seat sizes without any adjustment.  Furthermore, the method steps as recited would have been incorporated within the use of the invention as taught by Dayton in view of Hanley and in further view of Sparks.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Hanley and further in view of Leeds (7,461,894).  Dayton in view of Hanley shows all of the teachings of the claimed invention except the use of a sleeve and the mat having an elastomeric layer and fabric layer.  Leeds shows the use of a mat (10) formed from an elastomeric layer (12) and fabric layer (14) that is rolled and received within a reusable sleeve (30) that can have a pocket to bear labels or printed information (col. 8 line 20).  It would have .      

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference or the combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  6,948,771 show features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 12, 2022